Title: To William Gordon from George Washington, 10 August 1784
From: Washington, George
To: Gordon, William


                    
                        Dear Sir,
                        Mount Vernon 10th Augt 84
                    
                    I have been favored with your letters of the 12th & 19th Ulto, and congratulate you on your safe return, and happy meeting with Mrs Gordon. The Boston paper has come regurlarly every week, and I thank you for sending them; but pray, that you may not let the continuance of it be attended with the least inconvenience to yourself, or the work you are engaged in.
                    Your sensibility greatly over pays any civilities you may have met with at this place. what you are pleased to consider in the light of an obligation, we view as a pleasure; & shall be happy if oppertunities wd enable us to repeat them.
                    The same inducements which brought the celebrated Mrs MaCauly (now Graham) & Mrs Haley to Boston, wi<ll> more than probably, prompt them to se<e> other States of the Union; and if led so far Southwardl<y> I should think <my> self honored by their calling upon me.
                    We have nothing new in this Quarter—My time is spent in the manner you were witness to—I am now indeed, repairing my pack saddles, and preparing for a Journey to the western Country, where it is necessary for me to pay some <attention> to the property I hold in it, or suffer, after having attained Patents (12 years ago) & encountering much expence, my lands to be taken from me by occupants who do not trouble their heads so much about the right, as the convenience of the Land they are disposed to settle upon.
                    Mrs Washington, and all round me, Join in best wishes for you, & compliments to Mrs Gordon—We are all well—Mrs L. Washington has not encreased her family yet. with gt esteem & regd I am—Dr Sir, Yr Most Obt & very Hble Ser[vt]
                    
                        Go: Washington
                    
                